 In the Matter of AMERICAN DREDGING COMPANY, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION825D, A. F. OF L., PETITIONERandINLAND BOATMEN'S DIVISION,NATIONAL MARITIME UNION, INTERVENORCases Il'os. 4-R-1908 and 4-RE-01, respectively.DecidedOctober 18, 1946Mr. James H. Herbert,of New York City, for the Employer.Mr. John W. Mooney,of New York City, for the A. F. of L.Mr. Herman Rosenfeld,of New York City, for the CIO.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESPursuant to a Stipulation for Certification on Consent Election,executed on January 8, 1946, by International Union of OperatingEngineers, Local 825D, A. F. of L., herein called the A. F. of L.;Inland Boatmen's Division, National Maritime Union of America,CIO, herein called the CIO; and the American Dredging Company,herein called the Employer, an election by secret ballot was held onApril 15, 1946, under the direction and supervision of the RegionalDirector for the Fourth Region.'Upon the conclusion of the election,a Tally of Ballots was furnished the parties in accordance with theRules and Regulations of the Board.The Tally shows that of approximately 188 eligible voters, 140cast votes for the A. F. of L.; 32 cast votes for the CIO; and therewere 14 challenged ballots.On April 18, 1946, the CIO filed objections to the results of theelection alleging,inter alia,that supervisory employees of the Em-ployer coerced and intimidated members of the CIO on behalf of theA. F. of L., in order to compel them to cast their votes for the A. F.of L.; members of the CIO were threatened by supervisory employeeswith economic reprisals if they did not join the A. F. of L.; and1The election was held among all employees engaged by the Employer on its dredges andtugs,principally operating in Philadelphia,Pennsylvania,and vicinity,including all bank-men and launchmen,but excluding captains of dredges and tugs.71 N L. R B., No. 58.401 402DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the CIO were threatened with discharge in the event theywould not vote for the A. F. of L., and were, in fact, discharged duringthe pendency of the election proceeding.On June 7, 1946, the RegionalDirector issued a Report on the CIO's objections finding that theobjections raised material and substantial issues with respect to theelection.Concurring in the finding of the Regional Director, theBoard, on June 21, 1946, directed that a hearing be held on allegations2, 3, and 5 of the CIO's objections.Pursuant to notice duly served upon the parties, a hearing on theobjections was held on July 25 and 26, and August 12 and 13, 1946.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.We shall not concern ourselves with the evidence adduced at thehearing concerning statements allegedly made by mates and operators,who were included in the voting unit.We have frequently held thatsupervisors, in their capacity as members of the bargaining unit, havethe same freedom of action as rank and file employees with respectto joining or not joining unions and expressing their opinion on thesubject.2The record in this case does not warrant a finding that theEmployer authorized or ratified the alleged statements of the matesand operators, the only instance in which the Employer would beliable under the circumstances.3With respect to alleged statements and conduct of the captains,who were not included in the voting unit, the record discloses thefollowing :1.Steven Boozer, a deck hand on the tug "Hayward," testified thatin the fall of 1945 Captain Darby told him "If you don't join theA. F. of L. you will be out of a job, and if you do join the A. F. of L. youwill have a job all the time you are on the river." Captain Darbydenied having made the statement attributed to him.The Certifica-tion for Consent Election was not executed until January 1946, andthe election itself was not held until April 15, 1946.We are of theopinion that the statement attributed to Captain Darby, even if made,was too remote in point of time to impair the exercise of a free choiceat the election.2.Albert Stieber, another deck hand, testified that in the middleof March 1946, Captain Darby told him that "if you don't join theA. F. of L. after April 15 (the election date) you won't have a job."Captain Darby denied having made the remark attributed to him.Since Captain Darby's alleged statement merely indicated the legiti-mate consequences of the A. F. of L. winning the election and obtaining2 SeeMatter of Hartford Courant Company,64 N. L.It.B. 213;The B. F. Goodrich Com-pany,64 N L. It. B. 1303.3Matter of R. R. Donnelley&Sons Company,60 N. LR. B. 635, enf'd 156 F.(2d) 416(C C A 7). AMERICANDREDGINGCOMPANY403a closed-shop agreement,4 we are of the opinion that under the circum-stances such a statement, even if made, did not impair the exercise of afree choice at the election.3.John Smith, a deck hand aboard the dredge "Admiral," testified,in substance, that in the middle of March 1946, a day after he wentaboard, he was summarily discharged and paid for one shift becauseof his membership in the CIO; and that, upon the advice of the CIOrepresentative, he reported back to the "Admiral," worked for 3 days,and was again discharged.The Employer's records show, contraryto Smith's testimony, that Smith was not paid separately for one shift,but that he signed a receipt for 31/2 days' pay when he was dischargedfor inefficiency.Under all the circumstances, we do not credit Smith'stestimony.4.Frank McHale, a deck hand on the dredge "President" testi-fied, in substance, that early in April 1946, Captain Kelly of the tug"R. M." boarded the dredge with his mate, Dowdy, and in the latter'spresence spoke in opposition to the CIO and in support of the A. F.of L.Captain Kelly denied having made the statements attributedto him, or that he was present at the time in question. In supportof his denial he asserted that it was not a crew changing time, andthat only on such occasions are he and the mate in attendance atthe same time.The latter testimony stands uncontradicted in therecord.Under all the circumstances, we do not credit McHale'stestimony.5.Thomas Carolan, a CIO organizer, testified that when he boardedthe tug "Herron" about March 15 for the purpose of talking to themeii, Captain Watson told him "we are going to run every God Damn[CIO] guy off the American Dredging." Captain Watson deniedmaking this statement.There is no evidence that this alleged remarkwas, overheard by any members of the crew.Under all the circum-stances, we are of the opinion that this isolated statement, even ifmade, does not warrant the setting aside of the election.There being no other credible evidence in the record warrantinga finding that the objections of the CIO be sustained, said objectionsto the election are hereby overruled.We shall, accordingly, certifythe Union which has received a majority of the valid votes cast.The results of the election show that the A. F. of L. received amajority of the valid votes cast.As the challenged ballots are notsufficient to affect the results of the election, we shall certify theA. F. of L. as the collective bargaining representative of the em-ployees in the appropriate unit.4_CfMatter Af;Dahlstrom Metalhe Door Company, et al,11 N L. R B. 408, enf'd 112F. (2d) 756(C. 67A_ 2). ' 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESIT IS HEREBYCERTIFIED that International Union of Operating En-gineers, Local 825D, A. F. of L., has been designated and selectedby a majority of all employees engaged by American Dredging Com-pany, Philadelphia, Pennsylvania, on its dredges and tugs, prin-cipally operating in Philadelphia, Pennsylvania, and vicinity, in-cluding all bankmen and launchmen, but excluding Captain ofdredges and tugs, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, astheir representative for the purpose of collective bargaining, andthat pursuant to Section 9 (a) of the Act, the said organization isthe exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.MR. JAMES J. REYNOLDS, JR., took no part in the considel'itition ofthe above Decision and Certification of Representatives.